DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-15 in the reply filed on 02/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 10 recite wherein the outer layer or the inner layer have a “percentage polyester in the range of 90% to 98% and a percentage spandex in the range of 2% to 10%”. It is unclear whether these percentages are based on mass, volume, or other unit of measure. For purposes of examination, the claims will be interpreted as percentages based on any unit of measure (i.e., mass, volume, etc.).
Claims 8-9 and 11-12 recite the outer and inner layers having a weight, wherein the weight is represented by “ounces per yard”. Typically, basis weight for a fabric is represented by “ounces per 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. US 2019/0350290 A1 (“Blake”) in view of Velasco US 2014/0143939 A1 (“Velasco”). Evidenced by Ebnesajjad, S. "Medical and surgical applications of expanded PTFE." Expanded PTFE Applications Handbook. Norwich, NY: Elsevier (2017): 193-211. (“Ebnesajjad”) and Innotex Gray, “Inside Innotex Gray Interfaces”, May 17,2017 (“Innotex Gray”).
Regarding claims 1-7 and 13-14, Blake teaches protective hoods (abstract) including a particle barrier layer located between an outer layer and an inner layer (¶ [0050], FIGS. 2c-d). Blake teaches the particle barrier layer and additional layers may be joined along either peripheral edge by any known means, such as stitching, an adhesive, lamination, etc. (¶ [0054]). 
Blake teaches the hoods including a particle barrier layer can collect (block) particulates having diameters greater than or equal to 0.1 micrometers (¶ [0040]) at an efficiency of up to 99.999% (¶ claims 2-3 and 14, A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Blake is silent as to the outer and inner layers specifically providing compression. However, Blake does teach the outer and inner layer may be made of synthetic fibers (e.g. spandex), synthetic polymers, and blends thereof (¶ [0065]-[0066]). Additionally, Blake teaches the protective hoods may be useful as ski hoods (¶ [0067]).
In the analogous field of head protection, Velasco teaches a head guard for sports such as skiing (¶ [0002]-[0003]), which may be incorporated into apparel such as hoods (¶ [0033]). Velasco teaches the head guard comprises a stretchable interior fabric layer, a stretchable exterior fabric layer, and a padding layer positioned between the interior and exterior fabric layer (¶ [0006]).
Velasco teaches the inner fabric layer and outer fabric layer can be manufactured from a stretchable material (¶ [0064]), desirably a spandex material to help provide compressive forces to maintain placement of the head guard on a wearer’s head without the need for a chin strap (¶ [0052]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a spandex material for the outer and inner layers of the protective hood, based on the teaching of Velasco.  The motivation for doing so would have been to provide compressive forces to maintain placement of the protective hood on a wearer’s head, as taught by Velasco.
Accordingly, the protective hood of Blake in view of Velasco provides compression on a body part of a wearer.
Per claims 4 and 14, Velasco teaches the stretchable materials that provide compressive qualities or characteristics allow the head guard to stretch when placed on the head of a user and contract when removed from the head of a user (¶ [0047]), i.e. the head guard is stretchable between a relaxed configuration and an expanded configuration (abstract). As the protective hood of Blake in view 
Per claim 5, Blake teaches the particle barrier layer may be ePTFE (¶ [0062]).
Per claim 6, Blake teaches the particle barrier layer may be air permeable (¶ [0062]). Additionally, as evidenced by Ebnesajjad, ePTFE is air permeable (Ebnesajjad, pg. 198, left column).
Per claim 7, Velasco teaches the inner and outer layer can be a blend of materials such as a spandex/polyester blend and may specifically be about 90% polyester and about 10% Spandex (¶ [0085]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a 10% spandex/90% polyester blend for the inner and outer layers, because it would have been choosing a specific stretchable material for the inner and outer layers, which would have been a choice from a finite number of identified, predictable solutions of a stretchable material useful in the inner and outer layers of the protective hood of Blake in view of Velasco and possessing the benefits taught by Blake and Velasco.  One of ordinary skill in the art would have been motivated to produce additional inner and outer layers comprising stretchable material having the benefits taught by Velasco in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Claim 15 is rejected over Blake in view of Velasco in the same manner as applied in claim 7, wherein the protective hood comprises a 10% spandex/90% polyester blend in the outer layer and ePTFE in the particle blocking layer.
Blake in view of Velasco teaches the claimed invention above but fails to teach the protective hood has a percentage elasticity of at least 10%. It is reasonable to presume that percentage elasticity is inherent to Blake in view of Velasco. Support for said presumption is found in the use of like materials which would result in the claimed property. 
The instant specification recites Test Example 1 comprises an outer layer of 90% polyester and 10% spandex and a particulate blocking material of Stedfast Stedair® PREVENT (instant ¶ [0119]). As evidenced by Innotex Gray, the material of Stedfast Stedair® PREVENT is ePTFE (pg. 1). The instant specification recites the compression particulate blocking fabric of the instant application can have an elastic property of at least 10% (instant ¶ [0046]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. US 2019/0350290 A1 (“Blake”) in view of Velasco US 2014/0143939 A1 (“Velasco”) as applied to claim 7 above, and further in view of Emden et al. US 2008/0096001 A1 (“Emden”).
Regarding claims 8-12, Blake in view of Velasco teach the protective hood of claim 7, as described above.
Blake in view of Velasco is silent as to the specific weight of the inner and outer layers. However, Blake does teach the outer layer and inner layer may increase the user’s comfort when wearing the hood (¶ [0048]) and that breathability is an advantageous property (¶ [0043]).
Emden teaches it is advantageous to provide a breathable fabric having improved sanitary properties that is as comfortable as possible (¶ [0009]).
Emden teaches an article of clothing, including a hat or cap, comprising a breathable textile fabric (¶ [0001] and [0134]), wherein the textile fabric includes a wicking means (¶ [0020]) such as polyester (¶ [0033] and [0064]). Emden teaches the yarns of the textile layer may comprise a combination of polyester and elastane (spandex) (¶ [0035]).
Emden teaches preferably the textile fabric is a low weight fabric, which includes a fabric that is less than 80 gsm (2.36 osy) (¶ [0094]). Emden teaches a garment comprising such a fabric is comfortable (¶ [0095]-[0096]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular weight for the inner and outer layers of the protective hood in order to carry out an embodiment of Blake in view of Velasco. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the textile fabric of Emden wherein the textile fabric has a weight of less than 80 gsm. The motivation for doing so would have been to provide a protective hood that is comfortable and breathable, as taught by Emden.
As the inner layer comprises a 10% spandex/90% polyester blend having a weight of less than 80 gsm, the limitations of claims 10-11 are met. 
Per claims 9 and 12, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a weight of 75 gsm (2.21 osy) for both the outer and inner layers of the protective hood, because it would have been choosing a specific weight of less than 80 gsm, which would have been a choice from a finite number of identified, predictable solutions of a weight for the outer and inner layers of the protective hood of Blake in view of Velasco and Emden and possessing the benefits taught by Emden.  One of ordinary skill in the art would have been motivated to produce additional layers comprising weights disclosed by Emden having the benefits taught by Emden in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. US 2019/0350290 A1 (“Blake”) in view of Velasco US 2014/0143939 A1 (“Velasco”) as applied to claim 1 above, and further in view of Chapuis WO 2011/114025 A2—English translation obtained from Espacenet, hereinafter “Chapuis”.
Regarding claim 13
Blake in view of Velasco discloses the claimed invention except for the specific compression pressure provided by the outer and inner layers. It should be noted that compression pressure is a result effective variable. 
Chapuis teaches compression garments promote blood return through veins, lower blood pressure, increase blood flow, reduce inflammation (¶ [0037]). Chapuis teaches compression garments (¶ [0002]) preferably have a compression pressure of greater than 5 mmHg and lower than 20 mmHg (¶ [0048]). Chapuis teaches a compression of lower than 5 mmHg does not allow the user to obtain the desired beneficial effects and a compression of higher than 20 mmHg may interfere with the effort and cause the user to feel bad by being oppressed (¶ [0048]). Additionally, Chapuis teaches a compression of higher than 20 mmHg may require a medical prescription in certain legislations (¶ [0048]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a protective hood having a compression pressure within the claimed range since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art See MPEP 2144.05. In the present invention, one would have been motivated to optimize the desired beneficial effects and effort without causing the wearer to feel bad. 
	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786